Citation Nr: 1811599	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  12-05 088A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as due to herbicide agent exposure and as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Southeast Texas Soldiers Advocate, Barbara Lincoln, Agent


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969, with service in the Republic of Vietnam from September 1967 to September 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied service connection for obstructive sleep apnea.

In November 2015, the Veteran testified at a videoconference hearing before Susan Toth, Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

In January 2016 and July 2017, the Board remanded the case for further development of the record, including obtaining outstanding records and a VA examination and medical opinion.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

In August 2016, the Veteran was notified that Judge Toth was no longer with the Board.  The Veteran requested a new hearing.  In February 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran's obstructive sleep apnea did not have its onset during service, was first diagnosed years after service, and is not otherwise etiologically related to service, to include exposure to herbicide agents.  

2.  The Veteran's sleep apnea is not caused by or aggravated by his service-connected PTSD. 


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have not been met. 38 U.S.C. §§ 1101, 1110, 1111, 1112, 1113, 1116, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letter dated in May 2010.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records, VA records, and private treatment records identified by the Veteran have been obtained and associated with the claims file.  The Veteran was afforded a VA examination in March 2016 with addendum medical opinions in November and December 2017.  The examination and opinions are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination report and addendum opinions reflect that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017). 

Analysis

Initially, the Board notes that the Veteran has an established service-connected condition of PTSD.  The Veteran also served the Republic of Vietnam from September 1967 to September 1968 and is presumed to have been exposed to herbicide agents.

The Veteran contends that service connection is warranted for his obstructive sleep apnea.  Specifically, he states that he snored and had some shortness of breath in service but that he did not pay attention to it until 2010.  Furthermore, he reported that in service, he was tired all the time and not sleeping well.  The Veteran attributed his shortness of breath to Agent Orange exposure.  See November 2015 and February 2017 hearing testimony.  

On his May 1967 entrance and February 1969 separation examinations, the Veteran denied frequent trouble sleeping.  Upon objective examination, the Veteran's head, nose, sinuses, mouth, and throat were found normal and the examiners did not note trouble sleeping or sleep apnea.  The Veteran's service treatment records are silent for complaints of or treatment for sleep troubles, snoring, or sleep apnea.

Post-service treatment records reflect that in 2007, the Veteran reported having difficulty sleeping at night due to stress.  See November 2007 VA treatment records.  In 2010, the Veteran underwent a sleep study and was diagnosed with moderate obstructive sleep apnea.  See April 2010 private treatment records. 

In November 2015, the Veteran testified that he "guess" he snored before service, but that he did not become aware of his snoring until boot camp, when others told him he snored too loud.  

The Veteran was afforded a VA examination in March 2016.  The Veteran reported that he was diagnosed with sleep apnea in April 2010 and that since 2010, his wife had witnessed his snoring and that he stopped breathing.  The examiner noted that the Veteran denied having frequent trouble sleeping on his separation examination, sleep apnea was not noted on the separation examination, and that the Veteran was not diagnosed with sleep apnea until more than 40 years after separation from service.  The examiner found that although the Veteran testified that he snored before he went into the military, there was no documentation that the Veteran snored until 2010.  Therefore, the examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner further opined that the Veteran's sleep apnea was not proximately due to or the result of the Veteran's PTSD, as most patients develop sleep apnea due to obesity or to a small upper airway, which is a genetically determined feature.  

The March 2016 examiner provided addendum opinions in November and December 2017.  The examiner opined that the Veteran's sleep apnea was less likely than not aggravated by his service-connected PTSD.  The examiner noted that although some studies suggest a mutual relationship between obstructive sleep apnea and PTSD, the mechanism of the relationship between the two was complex and remained unclear.  The literature did support, however, that obstructive sleep apnea was more common in middle-aged males and that it was caused by repetitive bouts of upper airway obstruction during sleep as a result of the narrowing of respiratory passages, most commonly at the nasopharynx.  While pathogenesis of obstructive sleep apnea was thought to be multifactorial, anatomic defects were thought to play a major role, with certain physical characteristics, including obesity, thickened lateral pharyngeal walls, nasal congestion, enlarged uvula, facial malformations, micrognathia, macroglossia, and tonsillar hypertrophy, contributing to obstructive sleep apnea. 

In addition, the examiner reviewed the medical literature, including risk factors associated with the development of obstructive sleep apnea, and found that there was no evidence or literature that concluded obstructive sleep apnea was a result of Agent Orange exposure.  Furthermore, although the VA has recognized certain cancers and other health problems as presumptive diseases associated with exposure to Agent Orange and other herbicides during military service, obstructive sleep apnea was not one of the diseases presumptively associated with Agent Orange exposure.  Thus, the examiner opined that the Veteran's sleep apnea was less likely than not incurred in or caused by the Veteran's herbicide agent exposure.  

The Board finds the March 2016 VA examiner's opinions, including those provided in November and December 2017, persuasive as the opinions are informed by a thorough review of the Veteran's claim file, medical history of sleep complaints, and relevant medical literature.  The examiner's opinions reflect clear and unequivocal conclusions regarding the relationship between the Veteran's sleep apnea, the mechanical basis of sleep apnea, the Veteran's herbicide agent exposure, and the Veteran's service-connected PTSD.  The reasoning adequately shows that the examiner's opinions are supported by the relevant and material evidence and a review of the medical literature.  Thus, the examiner's opinions are based upon sound reasoning and the Board gives the opinions greater probative value.

With regards to the Veteran's statements that his snoring started possibly before service, but that he first became aware of his snoring in service, the Board acknowledges that a claimant is generally competent to introduce lay testimony of observable symptoms of disability and continuity of such symptoms.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  However, as a lay person, the Veteran is not competent to provide a medical diagnosis regarding the onset and underlying cause of his obstructive sleep apnea as such a matter requires medical expertise and laboratory testing.  See id. at 1377 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the Board accords significantly greater probative value to the medical evidence of record than to the lay assertions regarding the onset and underlying cause of the Veteran's obstructive sleep apnea.

The Board concludes that the preponderance of the evidence is against the claim of service connection for obstructive sleep apnea and there is no doubt to be resolved.  As such, service connection for obstructive sleep apnea is not warranted.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for obstructive sleep apnea, to include as due to herbicide agent exposure and as secondary to service-connected PTSD, is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


